Citation Nr: 0905637	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  07-33 266	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for sleep apnea, as 
secondary to service-connected allergic rhinitis.

2.  Entitlement to service connection for 
headaches/migraines, as secondary to service-connected 
allergic rhinitis.

3.  Entitlement to an initial compensable rating for allergic 
rhinitis.


REPRESENTATION

Veteran represented by:	The American Legion




ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to 
February 2000.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision of the 
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina.


FINDING OF FACT

On January 22, 2009, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant that he wanted to withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2008).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2008).  Here, the 
veteran, in a January 2009 statement, withdrew his appeal for 
entitlement to service connection for sleep apnea and for 
headaches/migraines, as secondary to service-connected 
allergic rhinitis, and for an initial compensable rating for 
allergic rhinitis.  Hence, there remains no allegation of 
error of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal.


ORDER

The appeal for entitlement to service connection for sleep 
apnea, as secondary to service-connected allergic rhinitis, 
is dismissed.

The appeal for entitlement to service connection for 
headaches/migraines, as secondary to service-connected 
allergic rhinitis, is dismissed.

The appeal for entitlement to an initial compensable rating 
for allergic rhinitis is dismissed.



		
Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


